Exhibit 10.03


CERTIFICATE OF DESIGNATION OF
PREFERRED STOCK
OF
EXCEL CORPORATION


To Be Designated
Series A Preferred Stock


Pursuant to Section 151(g) of the
General Corporation Law of the State of Delaware


The undersigned DOES HEREBY CERTIFY that the following resolution was duly
adopted by the Board of Directors (the “Board of Directors”) of Excel
Corporation, a Delaware corporation (the “Corporation”), at a meeting duly
convened and held, at which a quorum was present and acting throughout:
 
RESOLVED, that pursuant to the authority conferred on the Board of Directors by
the Corporation’s Certificate of Incorporation, the issuance of a series of
preferred stock, par value $0.001 per share, of the Corporation which shall
consist of 2 shares of convertible preferred stock be, and the same hereby is,
authorized; and the Chairman and Chief Executive Officer of the Corporation be,
and he hereby is, authorized and directed to execute and file with the Secretary
of State of the State of Delaware a Certificate of Designation of Preferred
Stock of the Corporation fixing the designations, powers, preferences and rights
of the shares of such series, and the qualifications, limitations or
restrictions thereof (in addition to the designations, powers, preferences and
rights, and the qualifications, limitations or restrictions thereof, set forth
in the Certificate of Incorporation which may be applicable to the Corporation’s
preferred stock), as follows:


1.         Number of Shares; Designation. A total of 2 shares of preferred
stock, par value $0.001 per share, of the Corporation are hereby designated as
Series A Preferred Stock (the “Series”). Shares of the Series (“Preferred
Shares”) will be issued pursuant to the terms of the Securities Exchange
Agreement, dated as of ______ _, 2014 by and among the Corporation, Payprotec
Oregon, LLC d/b/a Securus Payments ("Payprotec"), Steven Lemma and Mychol
Robirds (the “Exchange Agreement”). Capitalized terms used herein and not
otherwise defined have the respective meanings set forth in the Exchange
Agreement.


2.         Rank. The Series shall not rank senior and prior to the Common Stock,
par value $0.001 per share, of the Corporation (the “Common Stock”), and any
additional series of preferred stock which may in the future be issued by the
Corporation and are designated in the amendment to the Certificate of
Incorporation or the certificate of designation establishing such additional
preferred stock.


3.         Dividends. The Preferred Shares shall not be entitled to receive
dividends from funds legally available therefor as and when determined by the
Board of Directors.


 
 

--------------------------------------------------------------------------------

 
 
4.         Liquidation. The liquidation value per Preferred Share, in case of
the voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Corporation (a "Liquidation"), shall be $.0 per share. (the
“Liquidation Value”).


5.         Conversion.


(a) Right to Convert. For so long as such Holder owns more than 9,000,000
million shares of Common Stock of the Corporation, such Holder shall have the
right to convert upon the occurrence of a Fundamental Transaction, all (and only
all) of the Preferred Shares held by such Holder into such number of fully paid
and non-assessable Membership Interests in Payprotec (the “Conversion Shares”)
as is equal to twenty-four and one half percent (24.5%) of the outstanding
Membership Interests in Payprotec at the time of the Fundamental Transaction (a
“Conversion”).


(b) Conversion Notice. In order to convert Preferred Shares, such Holder shall
send to the Corporation by facsimile transmission, at any time prior to 3:00
p.m., eastern time, on or before the Tenth (10th) Business Day (the "Conversion
Period"), time being of the essence, following the date in which written notice
is given to such Holder by the Corporation that a Fundamental Transaction is
occurring, a notice of conversion in substantially the form attached as Annex I
hereto (a “Conversion Notice”). The Holder shall promptly thereafter send the
certificate or certificates being converted to the Corporation. Except as
otherwise provided herein, upon delivery of a Conversion Notice by a Holder in
accordance with the terms hereof, such Holder shall, as of the applicable
Conversion Date, be deemed for all purposes to be the record owner of the
Conversion Shares to which such Conversion Notice relates. As used herein, the
term “Business Day” shall mean any day except a Saturday, Sunday or day on which
the Federal Reserve Bank of New York, New York is closed in the ordinary course
of business.


(c) Delivery of Conversion Shares. The Corporation shall promptly following the
later of the date on which the Corporation receives a Conversion Notice from a
Holder by facsimile transmission pursuant to paragraph 5(b), above, and the date
on which the Corporation receives the related Preferred Shares certificate (the
“Delivery Date”), issue and deliver or cause to be delivered to such Holder the
number of Conversion Shares.


(d) As used herein, the term “Fundamental Transaction” means the existence or
occurrence of any of the following: (a) the sale, conveyance or disposition of
all or substantially all of the assets of Payprotec; (b) the effectuation of a
transaction or series of related transactions in which more than fifty percent
(50%) of the voting power of Payprotec is disposed of; (c) the consolidation,
merger or other business combination of Payprotec with or into any other entity,
immediately following which Excel fails to own, directly or indirectly, at least
fifty percent (50%) of the voting equity of the surviving entity; (d) a
transaction or series of transactions in which any Person or “group” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) acquires more than
fifty percent (50%) of the voting equity of Payprotec; (e) a transaction or
series of transactions that constitutes or results in a “going public
transaction” of Payprotec, either via (i) an underwritten public securities
offering pursuant to a registration statement filed under the Securities Act of
1933, as amended; (ii) spin off; or (iii) reverse merger transaction, or (f) a
Liquidation of the Corporation.
 
 
2

--------------------------------------------------------------------------------

 
 
6.        No Voting Rights. Each Preferred Share shall not entitle the Holder
thereof to any voting rights.
 
7.        Not Assignable or Transferable. The Preferred Shares are personal to
the Holders. Once issued to a Holder, the Preferred Shares are not assignable,
conveyable, sellable, or transferable (each a Transfer") to any third party
(including any other Holder), including without limitation by contract,
operation of law, will or intestate, without the express written consent of the
Corporation, which consent maybe withheld with or without cause in the sole
discretion of the Corporation. Any such Transfer shall be null and void and of
no force and effect.


 IN WITNESS WHEREOF, the Corporation has caused this Certificate to be duly
executed on its behalf by its undersigned _________________ Officer as of
_________, 2014.
 

 
By:
   
Name:
   
Title:
 



 
3

--------------------------------------------------------------------------------

 
 
ANNEX I
 
CONVERSION NOTICE


The undersigned hereby elects to convert shares of Series A Preferred Stock (the
“Preferred Stock”), represented by stock certificate No(s). ________ , into
Conversion Shares of Payprotec Oregon, LLC (the "Company") representing 24.5% of
the outstanding membership interest of the Company according to the terms and
conditions of the Certificate of Designation relating to the Preferred Stock
(the “Certificate of Designation”), as of the date written below. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Certificate of Designation.


Dated: _____________



 
HOLDER:
       

 


--------------------------------------------------------------------------------